Citation Nr: 1004285	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  09-17 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to July 
1974.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Buffalo, New York, (hereinafter RO).  
  
In October 2009, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDINGS OF FACT

1.  An April 2004 rating decision found that new and 
material evidence had not been received to reopen the 
Veteran's claim for service connection for hypertension; the 
Veteran was notified of this decision in that month but did 
not appeal.  

2.  Evidence received since the April 2004 rating decision 
raises a reasonable possibility of substantiating the claim 
for service connection for hypertension. 

3.  Hypertension is demonstrated in service and there is 
continuity evidence associated with this condition from 
service to the present time.  


CONCLUSIONS OF LAW

1.  The April 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).  

2.  Evidence received to reopen the claim of entitlement to 
service connection for a hypertension is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, 
hypertension was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the claim on appeal.  This is so because the 
Board is taking action favorable to the Veteran in the 
decision below.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 
Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  
The Court has also stated, "It is clear that to deny a 
claim on its merits, the evidence must preponderate against 
the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during such 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including cardiovascular 
disorders such as hypertension, for which service connection 
may be presumed if the disorder is manifested to a degree of 
10 percent or more within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability which may reasonably be observed by 
laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis, either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

An April 2004 rating decision found that new and material 
evidence had not been received to reopen the Veteran's claim 
for service connection for hypertension.  The Veteran was 
notified of this decision in that month but did not appeal; 
as such, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

Notwithstanding any decision by the RO with respect to 
whether a claim is reopened, the Board must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been received.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  After 
conducting this review, the Board concludes that new and 
material evidence has been received to reopen the claim for 
service connection for hypertension.  This evidence consists 
of a VA clinical record dated in November 2009 that reported 
the Veteran "has a longstanding history of hypertension 
dating back to 1975 while in the [sic]."  The examiner by 
this statement appears to be asserting that hypertension was 
first shown in service.  In this regard, she also referenced 
the labile hypertension demonstrated during service as set 
forth below.  Such evidence was not of record when the claim 
was previously considered.  As such, when this evidence is 
considered in conjunction with all the evidence of record to 
be set forth below, the Board finds that the November 2009 
VA medical report raises a "reasonable possibility" of 
substantiating the claim for service connection for 
hypertension.  Accordingly, the claim for service connection 
for hypertension is reopened.  

Having reopened the claim, the issue now for consideration 
is whether service connection for hypertension may be 
granted.  Blood pressure was normal at the September 1972 
entrance examination.  A November 1973 service treatment 
report showed blood pressure of 140/80 and "labile 
hypertension" was included among the defects and diagnoses 
noted on the May 1974 separation examination report, at 
which time blood pressure was recorded at 152/66.  It was 
noted that over several days of testing, blood pressure 
readings were intermittently elevated but generally within 
the normal range.  After service and within the one year 
presumptive period, a May 1975 VA examination indicates that 
blood pressure was recorded at 150-140/90 on a number of 
times.  

Review of the evidence thereafter shows some continuity 
evidence, to include blood pressure readings as follows:  
190/110 and 150/100 in January 1976 with a history of high 
blood pressure noted; 144/90 and 186/90 in April 1976; 
160/96 in July 1980; 146/96 in August 1980; and 160/110 in 
January 1981.  Records reflect treatment with hypertensive 
medication from at least 2002 until the present time.  (See 
eg. May 2009 VA clinic progress note and the previously 
referenced November 2009 VA clinical record, which shows the 
examiner reporting that she has been treating the Veteran 
with hypertension medication since May 2002).   

Unless the preponderance of the evidence is against the 
Veteran's claim, it cannot be denied.  See 38 C.F.R. § 
5107(b); Gilbert, 1 Vet. App. at 49.  Thus, while more 
definitive evidence of continuity of hypertension would be 
helpful to the Veteran, given the elevated readings shown in 
service and within the one year presumptive period 
thereafter, the November 2009 statement from a VA medical 
professional placing the onset of the Veteran's hypertension 
within service or at least one year of service, and the 
consistently elevated readings in the years following 
service from 1976 to 1981, the Board find that the evidence 
is, at a minimum, in relative balance.  Thus, without 
finding error in the RO's action, the Board will exercise 
its discretion to find that service connection for 
hypertension may be granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The claim for service connection for hypertension is 
reopened and granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


